DETAILED ACTION
Applicant’s amendments filed March 23, 2020 amending claims 1, 2, 6, 8, and 10 are acknowledged; claims 4-5, 7, and 9-10 are canceled. 
Claims 1-3, 6, and 8 are pending and are the subject of the Office Action below.

Priority
This application is a national stage filing of PCT/IB2017/055183, filed on August 29, 2017 and claims foreign priority to IN 2016/21029468, filed on August 30, 2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Claim Interpretation
Claim 1 recites, “A method for improving physical performance, comprising: administering, to a subject undergoing physical activity, a capsicum composition in an effective amount, the capsicum composition comprising a combination of capsaicinoids, the combination of capsaicinoids including capsaicin, dihydrocapsaicin, and nordihydrocapsaicin, wherein the effective amount is a daily dose of about 10 mg/kg body weight to 200 mg/kg body weight of capsaicinoids, wherein the physical activity is at least one selected from the group of aerobic exercises, anaerobic exercises, fitness exercises, trekking, jogging, staircase climbing, jumping, and walking, and wherein said amount of the capsicum composition is effective decreasing levels of muscle lactates and muscle malondialdehyde (MDA) and increasing levels of superoxide dismutase (SOD) and glutathione peroxidase (GPx) in the subject as compared to a subject that has not been administered with the capsicum composition.”
The recitation “wherein said amount of the capsicum composition is effective decreasing levels of muscle lactates and muscle malondialdehyde (MDA) and increasing levels of 
Claims 6 and 8 are interpreted the same way as claim 1, that these claims don’t further limit the claim but merely recites the inherent outcome of giving the composition at the dose in the claim. 
Therefore claim 1, 6, and 8 are not indefinite as they are simply reciting the intended use of the method and the inherent outcome of giving the subject 10 mg/kg body weight to 200 mg/kg body weight of capsaicinoids. 

Claim Rejections - 35 USC § 103
(Maintained Rejection)
Claims 1-3, 6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. “Dose-dependent effect of capsaicin on endurance capacity in rats,” British Journal of Nutrition (2003), 90, 515–520; 
Arciero et al., “Performance Enhancing Diets and the PRISE Protocol to Optimize Athletic Performance”, J. Nutrition and Metabolism, vol. 2015, Article ID 715859 (cited in PTO-892) in view of Condor, “One Hot Theory for Athletes”, South Florida Sun Sentinel, July 3, 1997 (cited in PTO-892) in view of by Othman et al., Molecules, 2011, vol. 16, no. 10, pages 8919-8929 (cited in PTO-892).
Claim 1 is generally directed towards a method for improving physical performance, comprising: administering, to a subject undergoing physical activity, a capsicum composition in an effective amount, the capsicum composition comprising a combination of capsaicinoids, the combination of capsaicinoids including capsaicin, dihydrocapsaicin, and nordihydrocapsaicin, wherein the effective amount is a daily dose of about 10 mg/kg body weight to 200 mg/kg body weight of capsaicinoids, wherein the physical activity is at least one selected from the group of aerobic exercises, anaerobic exercises, fitness exercises, trekking, jogging, staircase climbing, jumping, and walking, and wherein said amount of the capsicum composition is effective decreasing levels of muscle lactates and muscle malondialdehyde (MDA) and increasing levels of superoxide dismutase (SOD) and glutathione peroxidase (GPx) in the subject as compared to a subject that has not been administered with the capsicum composition.
Oh teaches the effects of various levels of capsaicin (CAP) on endurance capacity in forty-nine male Sprague–Dawley rats, aged 4 weeks, which were assigned to four groups. Rats were given orally either control (0) or 6, 10 or 15 mg CAP/kg body weight 2 h before exercise by stomach intubations using a round-ended needle. Oh’s present results suggest more than the highest dose of CAP (15 mg/kg) can cause the increase of endurance capacity, which might be induced through the sparing of muscle glycogen and the rise of non-esterfied fatty acids following the increase of circulating catecholamine. Oh also notes the important background information about capsaicin. Capsaicin (CAP) is a pungent component of hot red peppers, which are widely used as an important spice for enhancing the palatability of food, and also utilized as a medicine for developing counter-irritation (Wachtel, 1999). Kim et al. (1997) demonstrated that oral administration of CAP resulted in increased endurance time during prolonged work. These increases were associated with enhanced lipolysis and sparing of stored glycogen, which results in delaying complete glycogen depletion by an increase in circulating catecholamine. The enhanced availability of non-esterfied fatty acids (NEFA) was thought to cause greater fat metabolism in the active muscle, which in turn inhibited carbohydrate metabolism and resulted in increased exercise capacity. Oh has recently demonstrated that CAP added to a high-fat diet (0·14 g CAP/kg) raised serum NEFA concentrations in rats, which possibly led to an increase in fat utilization as an energy source (Oh, 2001). Kawada et al. (1986) reported that CAP administration transiently induced a higher RQ and then markedly lowered it to about 0·75. Oh teaches using capsaicin at dose ≥ 15 mg/kg to increase endurance when exercising. The only difference from the instant claim 1, is the Oh reference simply uses capsaicin, and not a capsaicinoid composition that includes capsaicin, dihydrocapsaicin, and nordihydrocapsaicin. Note here that Applicant does not limit the claim by amounts of dihydrocapsaicin and nordihydrocapsaicin. Moreover Applicant has not shown any data to support that the composition is distinct from capsaicin in the Oh reference. Also note, the Applicant states that the capsaicinoid composition can be an extract.
Othman discloses a chemical analysis of capsicum extracts obtained from a variety of peppers. Othman teaches that capsaicinoids are found in peppers, the fruits of plants from the genus Capsicum, including Capsicum annuum, C. frutescens and C. chinense (page 8920, paragraph 1). Of peppers and capsicum extracts obtained therein, Othman notes, “The two most abundant capsaicinoids in peppers are capsaicin (8-methyl-N-vanillyl-trans-6-nonenamide) and dihydrocapsaicin, both constituting about 90%, with capsaicin accounting for ~71% of the total capsaicinoids in most of the pungent varieties.” Othman discloses that capsaicin has therapeutic effects for a number of indications (page 8920, paragraph 2). Othman discloses a standard solution sample which comprises capsaicin, dihydrocapsaicin, and nordihydrocapsaicin (Figure 1, page 8921). Othman discloses a chromatogram of red chili extract, which also comprises capsaicin, dihydrocapsaicin, and nordihydrocapsaicin (Figure 2, page 8922). Othman notes that in all chromatograms obtained for the investigated peppers, the main identified peaks corresponded to capsaicin and dihydrocapsaicin; Othman notes that nordihydrocapsaicin was observed in all chromatograms (page 8922, paragraph 1). Othman does not explicitly teach a method for improving physical performance comprising administering to a subject a capsicum composition comprising a combination of capsaicin, dihydrocapsaicin, and nordihydrocapsaicin. Othman does discuss the consumption of peppers and therefore a capsicum composition, and moreover notes that capsaicin and pepper extracts are beneficial in a variety of areas and that capsaicin is considered the active ingredient. Claim 3 requires that the capsicum extract is formulated with at least one pharmaceutically and/or nutraceutically acceptable excipient. A pepper meets the limitations of a nutraceutically acceptable excipient. 
Arciero is generally directed to performance enhancing diets; Arciero states, “Optimal body composition plays a critical factor in athletic performance and it varies among different types of athletes and sports. It is well known that energy metabolism and body composition are directly related to each other and nutritional factors are the primary determinants of each” (page 24, “PEDs for Energy Metabolism and Body Composition”). Arciero discloses that capsaicin is a component of a performance enhancing diet (page 24, column 2, “7.2. Capsinoids”). Arciero discloses both administration of capsaicin in the form of chili peppers, chili powder, cayenne pepper, jalapenos, habaneros, and as a capsule (pages 24-25). 
Condor also teaches the administration of hot chili peppers to a subject undergoing physical activity, particularly athletes. Condor teaches that capsaicin, found in chili peppers, increases an athlete’s ability to burn carbohydrates efficiently. Athletes consumed dried hot red pepper flakes. 
Oh, Arciero, and Condor teach the use of capsaicin, or capsaacin in the form of chili peppers for performance enhancement in athletes; however, they are silent regarding dihydrocapsaicin and nordihydrocapsaicin. Othman remedies this deficiency, as Othman teaches that of several varieties of peppers analyzed, all contained all three of capsaicin, dihydrocapsaicin, and nordihydrocapsaicin. 
Accordingly, one having ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the combined teachings of Oh, Arciero, Condor, and Othman. Oh, Arciero and Condor explicitly teach methods for improving physical performance, comprising administration of chili peppers and/or capsaicin to a subject undergoing physical activity. Othman teaches that chili peppers comprise capsaicin, dihydrocapsaicin, and nordihydrocapsaicin. Thus the instantly claimed invention was prima facie obvious at the time of the invention. 
Response to Arguments: Applicant argues that the outcome of the administration, “wherein said amount of the capsicum composition is effective decreasing levels of muscle lactates and muscle malondialdehyde (MDA) and increasing levels of superoxide dismutase (SOD) and glutathione peroxidase (GPx) in the subject as compared to a subject that has not been administered with the capsicum composition” is not disclosed in the references. This argument is misplaced as giving 15 mg/kg of capsaicinoids will result in the outcome. Therefore, the arguments have been considered and are not persuasive. Again, this is an inherent property of the compound/composition. One cannot separate the properties of the compound/composition, the properties flow naturally from the compound/composition.
Applicant argue that there is a difference between the art directed towards capsaicin and extracts, from what is claimed, “capsicum composition… consisting of capsaicin, dihydrocapsaicin, and nordihydrocapsaicin.” The art clearly teaches the two to be equivalent. Applicant could easily rebut this fact by showing (and claiming) evidence in support of an actual difference. However, Applicant simply continues to state in arguments, that they are indeed distinct. The argument itself is insufficient. Applicant will need to show, via evidence, that the teaching of the art and the instantly claimed generic composition is distinct. Therefore the arguments put forth are not persuasive. 


Conclusion
No claims are allowed in this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SCHMITT/            Examiner, Art Unit 1629       
                                                                                                                                                                                     
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629